Exhibit 10.1


CONSULTING SERVICES AGREEMENT
This Consulting Services Agreement (this “Agreement”), dated as of June 1, 2017
(the “Effective Date”), is made and entered into between American Railcar
Industries, Inc., a corporation organized under the laws of the State of North
Dakota (together with its successors and assigns, the “Consultant”), and AEPC
RemainCo LLC, a limited liability company organized under the laws of the State
of Delaware (together with its Subsidiaries, and its and their respective
successors and assigns, the “Company”).
RECITALS


WHEREAS, the Company desires to retain the Consultant to provide the Services
(as defined below), and the Consultant is willing to perform such Services, each
under the terms and conditions hereinafter set forth;
NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the Company and the Consultant (hereinafter, collectively, the
“Parties”, or each, individually, a “Party”) hereby agree as follows:
1. Definitions. As used herein, the following terms shall have the following
meanings:
“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control,”
when used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. The terms “controlling” and “controlled” have the
meanings correlative to the foregoing.
“Agreement” shall have the meaning set forth in the preamble hereof.
“Company” shall have the meaning set forth in the preamble hereof.
“Consultant” shall have the meaning set forth in the preamble hereof.
“Effective Date” shall have the meaning set forth in the preamble hereof.
“Indemnified Party” shall have the meaning set forth in Section 7 hereof.
“Losses” shall have the meaning set forth in Section 7 hereof.
“Party” or “Parties” shall have the meaning set forth in the recitals hereof.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or other entity, or governmental authority.





--------------------------------------------------------------------------------





“Related Party” means the officers, directors, stockholders, employees, agents,
representatives and Affiliates of any Person.
“Services” means the services set forth on Schedule A hereto, as amended from
time to time by mutual written agreement of the Parties.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
“Term” means the term of the respective obligations of Consultant and Company
hereunder, commencing as of the Effective Date and continuing until terminated
in accordance with the terms and provisions set forth herein.
2. Engagement.
2.1.    The Company hereby engages the Consultant to provide the Services to the
Company on the terms and conditions set forth herein and the Consultant hereby
accepts such engagement. The Parties acknowledge and agree that in order to
provide the Services, the Consultant may designate and cause one or more
individuals who are employees of the Consultant or its Subsidiaries to provide
the Services to the Company as provided on Schedule A.
2.2.    Subject to the terms and provisions hereof, Consultant shall provide or
arrange for the provision of the Services to and on behalf of the Company during
the Term in the same manner as Consultant performs such services on its own
behalf. The Company shall furnish to Consultant all such information as may be
reasonably necessary to enable Consultant to provide the Services. Any Service
to be provided by Consultant under this Agreement shall be performed by
Consultant or any other Person with the capability to provide such Service that
Consultant designates to provide such Service.
2.3.    Company shall request Services, from time to time, on the form set forth
on Schedule B (the “Services Request Form”) and Consultant shall provide such
Services pursuant to the terms hereof.
3. Fees and Expenses.


For the Services to be performed hereunder, the Company shall pay to the
Consultant the total weekly fee in the amount indicated by the Consultant set
forth on each applicable Services Request Form. The weekly fee shall be paid as
soon as practicable after the Consultant submits the applicable Services Request
Form to Company for payment. In addition, the Company shall reimburse Consultant
for all reasonable and documented costs and expenses incurred in accordance with
this Agreement.


2



--------------------------------------------------------------------------------







4. Termination.


This Agreement is terminable by the Consultant or the Company upon five (5)
business days’ prior written notice with respect to any or all of the Services,
which termination shall be effective as of the date as such notice may specify.
Notwithstanding the foregoing, the obligation to pay any fees and expenses
incurred by Company through the date of termination of this Agreement shall
survive such termination and be payable in accordance with Section 3 or as
otherwise agreed by the Parties.
5. Independent Contractor.
5.1.    It is understood and acknowledged that the Services which the Consultant
will provide to the Company hereunder shall be in the capacity of an independent
contractor and not as an employee or agent of the Company. Nothing herein shall
be construed to create a joint venture or partnership between the Parties
hereto. Nothing in this Agreement shall be deemed or construed to enlarge the
fiduciary duties and responsibilities, if any, of the Consultant or any of its
Related Parties, including without limitation in any of their respective
capacities as members or employees of the Company.
5.2.    Consultant shall control the conditions, time, details and means by
which Consultant performs the Services.
5.3.    Consultant shall have the exclusive right to select, employ, pay,
supervise, administer, direct and discharge any of the employees of Consultant
who will perform the Services. The Parties acknowledge that employees of
Consultant are not, and shall not be deemed to be employees of Company, but are,
at all times, employees of Consultant. Consultant shall be solely responsible
for paying such employees’ compensation and providing to such employees any
benefits.
6. Disclaimer; Limitation of Liability.
6.1.    The Consultant makes no representations or warranties, express or
implied, in respect of the Services to be provided by it hereunder.
6.2.    The Consultant and its directors, officers and employees assume no
liability hereunder for anything other than to render or stand ready to render
the Services specifically called for herein or on any Schedule hereto, and
neither the Consultant nor any of its Subsidiaries or Related Parties (other
than the Company) shall be responsible hereunder for any action of the Company
under any agreements, instruments or documents to which the Company is a party.
Neither the Consultant nor any director, officer or employee of the Consultant
shall be liable hereunder for or shall have any obligation with regard to any of
the liabilities, whether direct or indirect, absolute or contingent, of the
Company in connection with such agreements, instruments or documents.


3



--------------------------------------------------------------------------------





6.3.    Neither the Consultant nor any of its Subsidiaries or Related Parties
(other than the Company) shall be liable to the Company or any of its Affiliates
for any loss, liability, damage or expense arising out of or in connection with
the performance of any Services contemplated by this Agreement, unless such
loss, liability, damage or expense shall be proven to result directly from the
willful misconduct of such person. In no event will the Consultant or any of its
Related Parties be liable to the Company for special, indirect, punitive or
consequential damages, including, without limitation, loss of profits or lost
business, even if the Consultant has been advised of the possibility of such
damages. Under no circumstances will the liability of the Consultant or any of
its Related Parties exceed, in the aggregate, the fees actually paid to the
Consultant hereunder.
6.5.    The provisions of this Section 6 shall survive termination of this
Agreement.
7. Indemnification.
Company shall indemnify, defend and hold harmless the Consultant and each of its
Related Parties, successors and permitted assigns (each, an “Indemnified Party”)
from and against any and all losses, damages, liabilities, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs, or
expenses of whatever kind, including reasonable attorneys’ fees, fees and the
costs of enforcing any right to indemnification under this Agreement and the
cost of pursuing any insurance providers, incurred by an Indemnified Party or
awarded against an Indemnified Party in a final judgment (collectively,
“Losses”), relating to, arising out of or resulting from any claim of a third
party or otherwise arising out of, relating to or occurring in connection with
the Services or other matters referred to in or contemplated by this Agreement
or the engagement of such Indemnified Party pursuant to, and the performance by
such Indemnified Party, of the Services or other matters referred to or
contemplated by this Agreement. The Company will not be liable under the
foregoing indemnification provision to the extent that any Losses are determined
by a court, in a final judgment, to have resulted primarily from the willful
misconduct of such Indemnified Party. The reimbursement and indemnity
obligations of the Company, under this Section 7 shall be in addition to any
liability which the Company may otherwise have. The provisions of this Section 7
shall survive termination of this Agreement.
8. Permissible Activities; Non-Exclusive.
Nothing herein shall in any way preclude the Consultant or its Affiliates or
their respective Related Parties from engaging in any business activities or
from performing services for its or their own account or for the account of
others, including without limitation companies which may be in competition with
the business conducted by the Company and any of its Affiliates. Nothing
contained herein prohibits the engagement of another consultant to represent the
Company in any matter by, and in the discretion of, the management of the
Company or a governing body of the Company, and nothing contained herein
constitutes a representation that the Company will request that any Services be
performed by the Consultant pursuant to this Agreement or otherwise.
9. Entire Agreement.


4



--------------------------------------------------------------------------------





This Agreement, including and together with any related schedules, constitutes
the sole and entire agreement of the Parties with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, regarding
such subject matter.
10. Notices.
Any notice, certificate, document, acceptance or report required or permitted to
be given by either party hereto to the other party shall be in writing and shall
be deemed delivered when deposited in the United States mails, first class
postage prepaid, or when delivered personally, or reputable air courier,
addressed as follows:
 
If to the Company:
 
AEPC RemainCo LLC
C/O Icahn Enterprises L.P.
767 Fifth Avenue, Suite 4700
New York, New York 10153
Attention: Keith Cozza


with a copy to:
Icahn Enterprises L.P.
767 Fifth Avenue, Suite 4700
New York, New York 10153
Attention: Legal Department


 
 
 
 
 
 
 
If to the Consultant:
 
American Railcar Industries, Inc.
100 Clark Street
St. Charles, Missouri 63301
 

11. Severability.


5



--------------------------------------------------------------------------------





If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon a
determination that any term or provision is invalid, illegal or unenforceable,
the Parties shall negotiate in good faith to modify this Agreement to effect the
original intent of the Parties as closely as possible in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
12. Amendments.
No amendment to or modification of or rescission, termination or discharge of
this Agreement is effective unless it is in writing and signed by each Party.
13. Waiver.
No waiver by any party of any of the provisions of this Agreement shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.
14. Successors and Assigns.
This Agreement is binding on and inures to the benefit of the Parties to this
Agreement and their respective permitted successors and permitted assigns.
15. No Third-Party Beneficiaries.
This Agreement benefits solely the Parties to this Agreement and their
respective permitted successors and assigns and nothing in this Agreement,
express or implied, confers on any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
16. GOVERNING LAW.
THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO CHOICE OF LAW PRINCIPLES) APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN.
17. CONSENT TO JURISDICTION.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE COMPANY OR THE ADMINISTRATOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY TRANSACTION CONTEMPLATED
HEREBY, MUST BE INSTITUTED ONLY IN ANY


6



--------------------------------------------------------------------------------





FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, STATE OF NEW YORK AND
ADMINISTRATOR AND COMPANY EACH WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING AND, SOLELY
FOR THE PURPOSES OF ENFORCING THIS AGREEMENT, ADMINISTRATOR AND COMPANY EACH
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.
18. WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTY
HERETO, ANY RIGHTS IT MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR
PROCEEDING (WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY
COUNTERCLAIM, ARISING UNDER OR RELATING TO THIS AGREEMENT, INCLUDING IN RESPECT
OF THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT HEREOF.
19. Headings.
The descriptive headings of the several subsections and articles of this
Agreement are inserted for convenience only and do not constitute part of this
Agreement.
20. No Strict Construction.
The Parties to this Agreement have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.
21. Counterparts.
This Agreement may be executed in counterparts, each of which is deemed an
original, but all of which together are deemed to be one and the same agreement.
Notwithstanding anything to the contrary in Section 9, a signed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission is deemed to have the same legal effect as delivery of an original
signed copy of this Agreement.
22. Force Majeure.
Neither party hereto shall be deemed to be in breach or in violation of the
Agreement if such Person is prevented from performing any of its obligations
hereunder for any reason beyond its reasonable control, including acts of God,
strikes, fires, storms, insurrections, public disturbances, natural disasters,
embargoes, explosions, riots, wars, acts of terrorism or any regulation of any
federal, state or local government or any agency thereof.


7



--------------------------------------------------------------------------------





 
[SIGNATURE PAGE FOLLOWS]




8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be duly executed and delivered on the date first above written.
 
AEPC REMAINCO LLC
 
 
By____________________________________
Name:
Title:
 



 
AMERICAN RAILCAR INDUSTRIES, INC.
 
 
 
 
By____________________________________
Name:
Title:
 






